Citation Nr: 1029472	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  04-18 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for hypertension, as secondary 
to service-connected posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  


INTRODUCTION

The Veteran had active military service from October 1968 to 
October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Boise, 
Idaho.                   

This case was remanded by the Board in May 2007 and June 2008.  

In April 2007, the Veteran testified at a videoconference hearing 
before a Veterans Law Judge.  In a letter, dated in May 2010, the 
Board notified the Veteran that the Veterans Law Judge who had 
conducted his hearing was no longer employed by the Board.  The 
Board indicated that, by law, the Veteran must be given the 
opportunity for another hearing.  In the Veteran's return 
response, received by the Board in May 2010, the Veteran 
indicated that he did not wish to appear at a new hearing and 
requested that his case be considered on the evidence of record.   

After the RO certified the case to the Board, additional evidence 
was received from the Veteran.  When the Board receives pertinent 
evidence that was not initially considered by the RO, generally 
the evidence must be referred to the RO for review. 38 C.F.R. § 
20.1304(c).  An exception is made if the Board determines that 
the benefit or benefits to which the evidence relates may be 
fully allowed on appeal without such referral.  Id.  Here, the 
Board's decision is favorable to the Veteran. Thus, it is not 
necessary to refer this material to the RO for initial 
consideration.  38 C.F.R. § 20.1304.


FINDING OF FACT

The relevant competent evidence is in relative equipoise as to 
whether the Veteran's hypertension has been aggravated by his 
service-connected posttraumatic stress disorder (PTSD).       

CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, the 
Veteran's hypertension is secondary to his service-connected 
PTSD.  38 U.S.C.A. §§ 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.310(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for hypertension 
on the basis that it has been aggravated by the service-connected 
PTSD.  Therefore, no further development is needed with regard to 
the Veteran's appeal.


II.  Pertinent Law and Regulations

Service connection may be established for disability resulting 
from personal injury or disease contracted in line of duty, or 
for aggravation of a pre-existing injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis 
for a disability which is shown to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by a service-connected disability or (b) aggravated by 
a service- connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439, 488 (1995) (en banc).  The Court has held that, when 
aggravation of a veteran's non-service-connected disability is 
proximately due to or the result of a service-connected disease 
or injury, it too shall be service connected, at least to the 
extent of the aggravation.  Allen, 7 Vet. App. at 439.

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) 
for secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codified Allen and added language that requires that 
a baseline level of severity of the nonservice- connected disease 
or injury must be established by medical evidence created before 
the onset of aggravation.  

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See also 
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of 
the evidence must be against the claim for benefits to be denied.  
See Alemany v. Brown, 9 Vet. App. 518 (1996).


III.  Analysis

It is not contended nor does the evidence show that the Veteran's 
currently diagnosed hypertension had its onset during service, or 
is otherwise linked to service.  Rather, the Veteran maintains 
that his service-connected PTSD has either caused or aggravated 
his hypertension.  

After reviewing the evidence of record and granting the Veteran 
the benefit of the doubt, the Board finds that the Veteran's 
hypertension is secondary to his service-connected PTSD.  See 
38 U.S.C.A. § 5107(b) (there need not be a preponderance of the 
evidence in the veteran's favor, but only an approximate balance 
of the positive and negative evidence).  In this regard, the 
Board finds that the evidence does not show that the Veteran's 
hypertension was directly caused by his service-connected PTSD.  
However, with respect to the question of aggravation, the Board 
finds that the relevant evidence is in approximate equipoise as 
to whether the Veteran's service-connected PTSD has aggravated 
his hypertension, and therefore supports the Veteran's claim for 
service connection for hypertension on a secondary basis.  See 38 
U.S.C.A. § 5107(b)

In regard to the evidence of record that supports the Veteran's 
secondary service connection claim on the basis of aggravation, 
the Board notes that the Veteran's private treating physician, 
M.B., M.D., who has been treating the Veteran for over five 
years, has submitted numerous statements in support of the 
Veteran's claim.  In an October 2004 statement, Dr. B. indicated 
that the Veteran had recently been diagnosed with hypertension 
which had been very difficult to control.  According to Dr. B., 
the Veteran had never had a previous diagnosis of blood pressure 
problems prior to the worsening of his PTSD.  In a July 2006 
statement, Dr. B. reported that the Veteran's PTSD was 
interfering with his high blood pressure.  Dr. B. stated that the 
Veteran was noted to have elevated blood pressures starting in 
approximately September 2004, when he was initially started on 
blood pressure medication.  A few times prior to that, he had had 
elevated blood pressure when coming in for visits, but on repeat 
examinations, they were usually normal.  However, around the time 
of the Iraq war, the Veteran's symptoms escalated and on a 
regular basis, his blood pressures had been elevated to the point 
where he was currently on two different blood pressure 
medications.  In a May 2007 statement, Dr. B. opined that the 
Veteran's PTSD was exacerbating his hypertension and making it 
very difficult to control.  The Board also notes that in 
September 2007, the RO received private medical records from Dr. 
B., dated from July 2005 to September 2007.  The records show 
intermittent treatment for the Veteran's hypertension.  In July 
2005, Dr. B. stated that it was her opinion that the Veteran's 
PTSD had exacerbated his hypertension.  According to Dr. B., the 
Veteran had not had a significant problem with hypertension until 
the past few years.

Contraindicating entitlement is the report of a VA medical 
opinion obtained from a VA nurse practitioner in November 2004, 
to the effect that the Veteran's hypertension is not secondary to 
his PTSD.  However, in the May 2007 and June 2008 remands, the 
Board noted that such opinion was inadequate for several reasons, 
not the least of which was the fact that the Veteran's claims 
folder was not made available to the reviewer.  The stated 
opinion likewise appeared to be based, at least in part, on the 
nurse practitioner's findings that a diagnosis of hypertension 
had not to date been made or that treatment for hypertension had 
not been initiated, pursuant to her review of a few VA outpatient 
notes.  Notably, as well, the opinion did not address the 
question of whether the Veteran's PTSD had aggravated his 
hypertension, pursuant to the holding in Allen, 7 Vet. App. at 
439.  Thus, the Board remanded this case and requested that the 
Veteran be provided a VA examination in order to ascertain the 
relationship, if any, between the Veteran's hypertension and his 
service-connected PTSD.  Specifically, the examiner was requested 
to render an opinion as to whether it was at least as likely as 
not that the Veteran's hypertension was aggravated by his PTSD.       

Pursuant to the May 2007 and June 2008 remands, the Veteran 
underwent a VA examination in January 2010 that was once again 
conducted by a nurse practitioner.  At that time, the nurse 
practitioner stated that she had reviewed the Veteran's claims 
file.  Following the physical examination, she diagnosed the 
Veteran with hypertension.  However, in regard to the pertinent 
questions, she provided contradictory opinions.  On the one hand, 
she stated that the Veteran's hypertension was not caused by his 
PTSD, but could be aggravated by his easy ability to anger, 
anxiety, irritability, and nightmares.  According to the nurse 
practitioner, the Veteran's PTSD could aggravate his blood 
pressure and make it more difficult to control with medications.  
Thus, the nurse practitioner provided an opinion in support of 
the Veteran's contention that his service-connected PTSD 
aggravated his hypertension.  However, on the other hand, she 
provided an opinion that opposes the Veteran's contention of 
aggravation.  Specifically, she opined that it was not at least 
as likely as not that the Veteran's PTSD issues could aggravate 
his hypertension.  According to the nurse practitioner, the 
weight of medical evidence both for and against a conclusion that 
the Veteran's PTSD was effectively aggravating his hypertension 
was not evenly divided that it was medically sound to find in 
favor of aggravation.  The nurse practitioner stated that the 
Veteran's recent blood pressure readings had been within normal 
range and were in normal range upon the instant examination.  The 
Veteran had not shown any temporary flare-up at the time of the 
examination, and his recent treatment records had not shown any 
chronic worsening of the underlying condition.  Therefore, in 
light of the above, she provided opinions that both support and 
oppose the Veteran's claim.     

Following the June 2008 remand, Dr. M.B. submitted two additional 
statements in support of the Veteran's claim.  In October 2008, 
Dr. B. submitted a private medical statement in which she stated 
that the Veteran had severe PTSD which had worsened his other 
comorbidities such as hypertension.  In addition, in a March 2010 
private medical statement, Dr. B. indicated that she had 
prescribed the Veteran oral blood pressure medications in order 
to control his hypertension.  However, she noted that when she 
saw the Veteran in March 2010, his blood pressure was elevated at 
140/79, despite the fact that he was taking two different blood 
pressure medications.  According to Dr. B., in addition to 
hypertension, the Veteran had PTSD which caused him significant 
stress and exacerbated his blood pressure problem.       

In light of the above, the Board finds that in reading all of the 
opinions together, what emerges is positive and negative evidence 
that is in relative equipoise as to whether the Veteran's 
hypertension has been aggravated by his service-connected PTSD.  
Therefore, the Board finds that, with application of the doctrine 
of reasonable doubt, service connection for hypertension as 
secondary to the Veteran's service-connected PTSD is warranted.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.









ORDER

Service connection for hypertension, as secondary to service-
connected PTSD, is granted subject to the regulations governing 
the payment of monetary benefits.   







____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


